DETAILED ACTION
Remarks
Applicant presents a communication dated 8 August 2022 in response to the 12 May 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant:
amends claims 1, 3 and 7; 
cancels claim 2; 
amends figure 5 of the drawings;
amends the title of invention; and
amends paragraph [0028] of the specification. 
Claims 1 and 3-7 are further amended via the examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1 and 3-7 remain pending and are allowed herein. Claims 1 and 7 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Previous Action’s objection to the title is withdrawn in view of Applicant’s amendments.
Drawings
The Previous Action’s objections to the drawings are withdrawn in view of Applicant’s amendments to the drawings and specification.
Claim Rejections - 35 USC § 101
The Previous Actions § 101 rejections are withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The Previous Actions § 112 rejections are withdrawn in view of Applicant’s amendments to the claims as well as the examiner’s amendment below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by attorney-of-record John M. Bollinger (Reg. No. 65,711) on 23 August 2022 for the reasons set forth in the attached interview summary.

This listing of the claims will replace all prior versions of the claims in the application:

  (Currently Amended) A verification device comprising:
a physical computer configured to imitate a microcomputer equipped with a software program to be verified, in order for the physical computer to verify the software program; and
	a test execution control computer configured to cause the physical computer to execute a plurality of test scenarios for verifying the software program,
	wherein
	the test execution control computer is configured:
	to divide the plurality of test scenarios into phases, in order to cut out a common part among the plurality of test scenarios as a common phase;
	to create and store a tree structure mapping out the plurality of test scenarios as scenario division information, the tree structure where the common phase is followed by a non-common phase, the common phase branched out into the non-common phases;
	to cause the physical computer to execute the common phase in accordance with the tree structure as the scenario division information, and subsequently to store as a snapshot a state of the physical computer that has executed the common phase, when the test execution control computer causes the physical computer to execute a first test scenario; and
	to cause the physical computer to use the snapshot to reproduce the state of the physical computer that has executed the common phase, and subsequently to execute the non-common phases, when the test execution control computer causes the physical computer to execute a second test scenario, wherein
	when verifying a software program that has been modified, the test execution control computer extracts an accessed address where values match between the software program that has been modified and a software program that has not yet been modified, and records the accessed address as unmodified address information, and
	when in the second test scenario, a result of a test for verifying the software program that has not yet been modified is an expected value in the common phase, and when an accessed address from a beginning to the common phase in the second scenario is included in the unmodified address information, the test execution control computer causes the physical computer to use the snapshot to reproduce the state of the physical computer that has executed the common phase.

 (Canceled) 

 (Currently Amended) The verification device according to claim 1, wherein
	when the result of the test in each of the phases of the test scenario is the expected value, and when a corresponding one of the phases has a subsequent phase in the tree structure as the scenario division information, the test execution control computer stores as a snapshot a state of the physical computer that has executed the corresponding one of the phases, and stores an accessed address accessed by the physical computer from the beginning to the corresponding one of the phases in the test scenario, and
	when the software program is modified, the test execution control computer uses the accessed address to generate the unmodified address information.

 (Currently Amended) The verification device according to claim 1, wherein
	the test execution control computer causes the physical computer to store, as the snapshot, a state of a processor for the physical computer and a state of a memory of the physical computer.

 (Currently Amended) The verification device according to claim 4, wherein
	the state of the processor for the physical computer corresponds to data stored in a register of the processor, and
	the state of the memory of the physical computer corresponds to data stored in an entire area of the memory.

 (Currently Amended) The verification device according to claim 1, wherein
	the microcomputer corresponds to an on-vehicle electronic control device to be mounted on an automobile, and
	the physical computer executes a model that imitates the microcomputer, and a simulator that imitates the automobile with respect to the microcomputer.

 (Currently Amended) A verification method of verifying a software program, 
	imitating, by a physical computer, a microcomputer equipped with the software program to be verified; and
	executing by the physical computer imitating the microcomputer, a plurality of test scenarios, in order to verify the software program,
	causing, by a test execution control computer, the physical computer imitating the microcomputer, to execute the plurality of test scenarios;
	dividing by the test execution control computer the plurality of test scenarios into phases, in order to cut out a common part among the plurality of test scenarios as a common phase;
	creating and storing by the test execution control computer, a tree structure mapping out the plurality of test scenarios as scenario division information, the tree structure where the common phase is followed by a non-common phase, the common phase branched out into the non-common phases;
	causing, by the test execution control computer, the physical computer imitating the microcomputer to execute the common phase in accordance with the tree structure as the scenario division information, and subsequently to store as a snapshot a state of the physical computer imitating the microcomputer that has executed the common phase, [[when]]wherein the test execution control computer causes the physical computer imitating the microcomputer to execute a first test scenario; and
	causing[[ ]],by the test execution control computer, the physical computer imitating the microcomputer, to use the snapshot to reproduce the state of the physical computer that has executed the common phase, and subsequently executing the non-common phases, [[when]]wherein the test execution control computer causes the physical computer imitating the microcomputer to execute a second test scenario, 
	[[when]] verifying a software program that has been modified, wherein the test execution control computer extracts an accessed address where values match between the software program that has been modified and a software program that has not yet been modified, and records the accessed address as unmodified address information, and
	[[when]] in the second test scenario, in response to a result of a test for verifying the software program that has not yet been modified [[is]]being an expected value in the common phase, and [[when]] an accessed address from a beginning to the common phase in the second scenario [[is]being included in the unmodified address information, the test execution control computer causes the physical computer imitating the microcomputer to use the snapshot to reproduce the state of the physical computer imitating the microcomputer that has executed the common phase.

-End-
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196